 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10

11

12   PHILLIP WALKER, an individual,                Case No.: 2:20-cv-09631-JAK-RAO
13                  Plaintiff,
14       v.
15                                      ORDER RE JOINT STIPULATION FOR
     RICHARD PALOMO, an individual; and DISMISSAL WITH PREJUDICE OF
     Does 1-10,                         ALL DEFENDANTS (DKT. 15)
16              Defendants.
17

18

19
20
              Based on a review of the Joint Stipulation For Dismissal With Prejudice Of All
21
     Defendants (the “Stipulation” (Dkt. 15), sufficient good cause has been shown for the
22
     requested relief. Therefore, the Stipulation is APPROVED, and this action is
23
     DISMISSED WITH PREJUDICE. Each party shall bear its own fees and costs.
24

25
     Dated:      June 15, 2021
26                                                        John A. Kronstadt
                                                          United States District Judge
27

28
